PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/774,512
Filing Date: 28 Jan 2020
Appellant(s): Walmart Apollo, LLC



__________________
Manita Rawat
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 25, 2022.

(2) Response to Argument

Appellant’s arguments that the 35 USC 101 rejection is improper because the, “Final Office Action fails to provide reasoning sufficient to establish that Appellant’s claims recite one of the patent-ineligible methods of organizing human activity or mental processes “on their own or per se[.]” (Emphasis added by Appellant; Arguments, pages 10-13), have been considered however they are not persuasive.  However, the 35 USC 101 rejection of record clearly uses Appellant’s own claim language within the rejection, which recites deciding to accept or deny a transaction based on a threshold limit through the use of a fraud model.  Using a fraud model to determine whether or not to allow a transaction to proceed is mitigation of risk, which is a fundamental economic practice and falls within the Certain Methods of Organizing Human Activity framework.  Therefore the rejection provides proper reasoning and support to establish that the claims are abstract.

Appellant's arguments try to establish eligibility through Office Examples (Arguments, pages 13-15), are not persuasive.  Specifically, the Office Examples are meant to be for training purposes and do not have the force of legal precedent.  Further, Example 37 is directed towards relocation of icons on a graphical user interface based on user usage.  Specifically, Claim 2 of Example 37 is found to be statutory under Step 2A – Prong 1 because, “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind. In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial exception.”  However, the current claims do not perform any steps of receiving a user selection to organize or automatically moving the most used icons to a position on a GUI based on a determined amount of use.   The instant claims determine if there is a risk of fraud based upon a first and second threshold value. Therefore, Example 37 does not apply.


	Appellant’s argument that the office action fails to establish that the independent claims are directed to an abstract idea and that, “when considered as a whole and in view of Appellant’s Specification, represent a demonstrated technological improvement to another technology or technical field that integrates any allegedly abstract idea into a patent-eligible, practical application” (Emphasis added by Appellant; Arguments, pages 15-19) are acknowledged, however they are not persuasive.  However, Appellant’s arguments fail to set forth any particular paragraphs of the specification that recite a technological improvement to another technology or field.  Further, the focus of the claims and the advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions.  Therefore, the claims are directed towards an abstract idea.

Appellant’s arguments that the claims are similar to claim 2 of Example 42, and therefore provide a practical integration of the abstract idea (Arguments, pages 19-20), are acknowledged, however they are not found persuasive.  It is noted that claim 2 of Example 42 is found to be ineligible and therefore the examiner will respond to Appellant’s argument as if Claim 1 of Example 42 were referenced.  Appellant's arguments try to establish eligibility through Office Examples, however the Office Examples are meant to be for training purposes and do not have the force of legal precedent.  Further, claim 1 of Example 42 is found to integrate the abstract idea into a practical application because: 
“The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” (Subject Matter Eligibility Examples: Abstract Ideas, pages 18-19).
The current claims do not standardize a format, automatically generate a message, or transmit a message to all users.  Instead the instant claims perform the abstract idea of determine if there is a risk of fraud based upon a first and second threshold value.  Therefore, Example 42 does not apply. 

	Appellant’s arguments that the claims amount to significantly more than the abstract idea (Arguments, pages 20-23) are acknowledged, however they are not persuasive.  The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and as an ordered combination.  The additionally element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.  Therefore, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	Appellant’s arguments that the dependent claims recite patent-eligible subject matter (Arguments, pages 23-24) are acknowledged, however they are not persuasive.  Specifically, the dependent claims merely introduce recitations that further detail the data collection and analysis without adding any additional elements that integrate the abstract idea into a practical application or significantly more than the judicial exception when considered both individually and as an ordered combination.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Lindsay Maguire
8/26/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Vincent Millin/
Appeal Practice Specialist

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.